DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “a ToF module…”  This is the first instance of ToF in independent claim 15.  Please amend to include the acronym Time of Flight (ToF).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: time of flight module (paragraph 0023, 0028 ) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plank et al (US 2017/0251194 and hereafter referred to as “Plank”) in view of Zhang (WO2018/053909 from the information disclosure statement filed 11/01/2021).


Regarding Claim 1, Plank discloses an electronic device, comprising: 
a time-of-flight (TOF) module configured to capture a depth image of a subject (Figure 1, 522, Page 10, paragraph 0147); 
a color camera configured to capture a color image of the subject (Figure 5, 521, Page 10, paragraph 0147); and 
a processor (Page 10, paragraph 0149) configured to construct a three-dimensional image of the subject according to the depth image, the color image (Page 10, paragraph 0150, Figure 5).  
Plank does not explicitly disclose a monochrome camera configured to capture a monochrome image of the subject; and obtain a current brightness of ambient light in real time, construct a three-dimensional image of the subject according to the monochrome image when the current brightness is less than a first threshold
Zhang discloses a monochrome camera configured to capture a monochrome image of the subject (Page 10-11, paragraph 0057-0060); and a processor configured to obtain a current brightness of ambient light in real time (Page 10-11, paragraph 0057-0067) and construct a three-dimensional image of the subject according to the color image, and the monochrome image when the current brightness is less than a first threshold (Page 10-11, paragraph 0057-0067).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Plank to include the missing limitations as taught by Zhang in order to prevent users from judging whether they need to use the night shooting function (Page 1-2, paragraphs 0003-0004) as disclosed by Zhang.

Regarding Claim 2, Plank and Zhang disclose all the limitations of Claim 1.  Plank discloses  wherein the ToF module is disposed at one side of the color camera.  Zhang discloses the monochrome camera is disposed at another side of the color camera.  Same motivation as above.  The combination of Plank and Zhang provided a ToF module, color camera and monochrome camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to rearrange the parts so that the color camera has a ToF module one side and a monochrome camera on the other side, since it has been held that where the shifting the position would not modify the operation of the device. In reJapikse, 181 F.2d 1019.
See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

	
Regarding Claim 3, Plank and Zhang disclose all the limitations of Claim 1.  Zhang discloses  wherein the processor is further configured to construct a fused image of the subject according to the color image and the monochrome image when the current brightness is less than the first threshold (paragraph 0057-006).  Same motivation as above. 
Regarding Claim 4, Plank and Zhang disclose all the limitations of Claim 1.  Plank discloses  wherein the processor is further configured to construct a three-dimensional image of the subject according to the depth image and the color image (paragraph 0147-0150).  Zhang discloses construct a three-dimensional image of the subject according to the color image when the current brightness is greater than or equal to the first threshold ( Page 10-11, paragraph 0057-0067). Same motivation as above.
Regarding Claim 5, Plank and Zhang disclose all the limitations of Claim 4.  Zhang discloses further comprising a flash, wherein the flash is turned on when the current brightness is greater than or equal to the first threshold and less than a second threshold (Page 10-11, paragraph 0057-0067).  Same motivation as above.
Regarding Claim 15, Plank discloses a method for controlling an electronic device, wherein the electronic device comprises a processor, a ToF module, a color camera, and a monochrome camera, and the method comprises: 
capturing, by the ToF module, a depth image of a subject (Figure 1, 522, Page 10, paragraph 0147); 
capturing, by the color camera, a color image of the subject (Figure 1, 522, Page 10, paragraph 0147); 
constructing, by the processor, a three-dimensional image of the subject according to the depth image, the color image (Page 10, paragraph 0150, Figure 5).  
Plank is silent on obtaining, by the processor, a current brightness of ambient light in real time; capturing, by the monochrome camera, a monochrome image of the subject when the current brightness is less than a first threshold.
Zhang discloses obtaining, by the processor, a current brightness of ambient light in real time; capturing, by the monochrome camera, a monochrome image of the subject when the current brightness is less than a first threshold; and constructing, by the processor, a three-dimensional image of the subject according monochrome image (Page 10-11, paragraph 0057-0067).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Plank to include the missing limitations as taught by Zhang in order to prevent users from judging whether they need to use the night shooting function (Page 1-2, paragraphs 0003-0004) as disclosed by Zhang.. 
Regarding Claim 16, Plank and Zhang disclose all the limitations of Claim 15.  Plank discloses  wherein the ToF module is disposed at one side of the color camera.  Zhang discloses the monochrome camera is disposed at another side of the color camera.  Same motivation as above.  The combination of Plank and Zhang provided a ToF module, color camera and monochrome camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to rearrange the parts so that the color camera has a ToF module one side and a monochrome camera on the other side, since it has been held that where the shifting the position would not modify the operation of the device. In reJapikse, 181 F.2d 1019.
See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding Claim  17, Plank and Zhang disclose all the limitations of Claim 15.  Zhang discloses  constructing, by the processor, a fused image of the subject according to the color image and the monochrome image when the current brightness is less than the first threshold (paragraph 0057-006).  Same motivation as above. 
19. The method of claim 18. wherein the electronic device further comprises a flash, and the method further comprises: turning, by the processor, the flash on N hen the current brightness is greater than or equal to the first threshold but less than a second threshold.  
Regarding Claim 18, Plank and Zhang disclose all the limitations of Claim 15.  Plank discloses  wherein the constructing, by the processor, a three-dimensional image of the subject according to the depth image and the color image (paragraph 0147-0150).  Zhang discloses construct a three-dimensional image of the subject according to the color image when the current brightness is greater than or equal to the first threshold ( Page 10-11, paragraph 0057-0067).  Same motivation as above.
Regarding Claim 19, Plank and Zhang disclose all the limitations of Claim 18.  Zhang discloses further electronic device further comprises a flash, and the method further comprises: turning, by the processor, the flash on N hen the current brightness is greater than or equal to the first threshold but less than a second threshold (Page 10-11, paragraph 0057-0067).  Same motivation as above.
Regarding Claim 20, Plank and Zhang disclose all the limitations of Claim 15.  Zhang disclose that the dual camera takes the images at same time (paragraph 0043).  Plank does not explicitly disclose that the dual camera simultaneously captures images.  However, official notice is taken that the images captured at the same time in order to not inconvenient the user.  

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



June 29, 2022